DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19-27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (“Koehler”)(US 2011/0202169) in view of Shniberg (WO 2019/106638).
Koehler (fig. 1-13) teaches a seed sorting system having
(re: certain elements of claim 1) a rotary disk (270; fig. 6), including:
a feeding mechanism (256), configured to transport a plurality of seeds thereon; the rotary disk, configured to receive the plurality of seed transported from the feeding mechanism, and rotate along an axis thereof such that the plurality of seesd transported from the feeding mechanism are spaced apart from each other so as to be separate from each other and form a succession (para. 42);
 at least one image capture device (108), configured to capture an initial image of each of the plurality of seeds (para. 24-29);
 a first information processing device (120), configured to receive the initial image sent from the image capture device, and including:

 a processing unit (230) including at least one computing module, the computing module being configured to input the initial image of the plurality of seed models to output a comparison result, determine whether the each of the plurality of seeds is conforming based on the comparison result, and in response to determining at least one seed is non-conforming, generate a removal signal corresponding to the non-conforming seed (para. 37-40); and
 at least one removal mechanism (292), configured to receive the removal signal sent from the information processing device, so as to remove the non-conforming seed (para. 48);
(re: claim 2) a learning module located in the first information processing device or a second information processing device and configured to perform machine learning training or deep learning training to generate a model identifying the non-conforming seed (para. 39 teaching training mode of controller);
(re: claim 3) wherein the rotary disk is transparent (para. 27, 52 wherein transparent surface is ineherent from placement of second camera below disk surface). 
(re: claim 4) a pre-sorting device (120, 254), the pre-sorting device being adjacent to the feeding mechanism, and configured to adjust the time at which the each coffee bean falls onto the rotary disk (para. 40-42 teaching controller for adjusting motor of feeding/metering element);
(re: claim 5) the pre-sorting device further including:
a detection unit (sensor 144), configured to detect whether a coffee bean moves past the detection unit, and in response to detecting the coffee bean moving past the detection unit, generate a detection signal (para. 24-29, 45); and
 a sorting unit, configured to receive the detection signal, and in response to receiving the detection signal, operate for a period of time to remove any seed moving past the pre-sorting device during the period of time (fig. 9 near 292 or fig. 12 near 304). 

(re: claims 7-9) wherein the image capture device is located above a top surface of the rotary disk as an upper image capture device, and the upper image capture device is configured to capture the initial image of the seed, the initial image being a top-side initial image (Id.); 
(re: claims 10-15) an aligning device (282), the aligning device being located on the rotary disk, and configured to bring the seeds transported from the feeding mechanism into alignment and space apart the plurality of seed from each other to form the succession;
 wherein the aligning device includes at least one baffle plate disposed at an angle with an output opening of the feeding mechanism so that the the seeds are blocked by the baffle plate and rotated by the rotary disk to be separate from each other to form the succession (fig. 12; para. 44);
 (re: claims 19-21 and 25-27) wherein the removal mechanism is located on the rotary disk and includes a nozzle and is configured to eject air to blow the non-conforming coffee bean off the rotary disk. (fig. 6-10 near 294); 
(re: claims 22-24) further including a discharge mechanism configured to receive at least one seed conforming to the standard (fig. 6-10 near 114); 
 (re: claims 31-33) wherein the removal mechanism includes a push-away device and is configured to push the non-conforming coffee bean away from the rotary disk (fig. 12-13 near 304). 

Koehler as set forth above teaches all that is claimed except for expressly teaching

Shniberg, however, expressly teaches that a wide-variety of seeds, including coffee beans, can be sorted more accurately by using neural network learning techniques that extract a variety of classification features/parameters from image data (fig. 4C; p. 9 teaching sorting of seeds with higher accuracy using neural network feature learning and extraction techniques; p. 13, ln. 20-p. 14; p. 42-43).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above.   Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Koehler for the reasons set forth above.


Claims 16-18 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler in view of Shniberg (“Koehler et al.”) as applied to the claims above, and further in view of what is well known in the art.
Koehler et al. as set forth above teach all that is claimed except for expressly teaching
(re: claims 16-18) wherein the aligning device includes at least one roller disposed at an angle with an output opening of the feeding mechanism so that the coffee beans are pushed by the roller and rotated by the rotary disk to be separate from each other to form the succession; 
(re: claims 28-30) wherein the removal mechanism includes a negative-pressure suction device and is configured to suck the non-conforming coffee bean away from the rotary disk. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
July 27, 2021